Title: To John Adams from William A. Coffey, 29 August 1823
From: Coffey, William A.
To: Adams, John


				
					sir,
					New York Aug. 29: 1823.—
				
				I herewith send you a copy of “Inside Out,” a work lately published in this City, for the benefit of its Author—which you will please to accept from him. Divested of his profession, and with a dependent family, without the means of acquiring a livelihood but by the labours of his pen, he has made trifling attempt at Authorship in the compiling of this work, with the hope in some degree, of advancing his pecuniary views.Approaching you as the uniformly active friend of the Unfortunate, and as a distinguished philanthropist, he is confident that you will not discountenance his efforts, but readily believe of him, in the expressive words of Byron,That there are hues not always faded,Which Shew a mind not all degraded,Even by the crimes thro’ which it evaded.Be pleased to acknowledge the receipt of “Inside Out”; and believe me to be sir: / Your most Obedient & / very Hble Servt
				
					Wm A. Coffey
				
				
					80 Maiden Lane Care of Jos. MolyneuxP.S. Since writing the above, the Author has had the felicity to receive the most flattering acknowledgments from Mr Jefferson & Mr Madison.
				
			